 

Exhibit 10.1

 

 

 

 

 

 

 

September 18, 2018

 

Mr. Richard R. Hough, III

327 Branch Avenue

Little Silver, NJ 07739

Dear Rick:

Silvercrest Asset Management Group LLC (“Silvercrest”) desires to continue to
employ you and you desire to continue to be employed by Silvercrest under the
terms and conditions set forth in this letter (the “Agreement”).

1.Effective Date.  This Agreement shall be effective September 18, 2018 (the
“Effective Date”). On the Effective Date, this Agreement shall supersede any and
all other employment agreements, arrangements, or understandings, written or
oral, you may have regarding your employment with Silvercrest, other than the
Silvercrest Asset Management Group Inc. Tax Receivable Agreement dated as of
June 26, 2013 (the “Silvercrest TRA”) and the Second Amended and Restated
Limited Partnership Agreement executed as of November 13, 2012 (the “Silvercrest
LPA”).  Unless expressly provided otherwise, all terms shall have the meanings
given in the Silvercrest LPA.

2.Term of Employment.  This Agreement shall commence on the Effective Date and
shall expire on 5:00 p.m. E.S.T. on September 13, 2021 (the “Initial Term”),
unless terminated earlier pursuant to the provisions of Section 5 hereof.  The
term of employment shall be renewed automatically for successive periods of one
(1) year each (a “Renewal Term”) after the expiration of the Initial Term,
unless Silvercrest provides you, or you provide Silvercrest, with written notice
to the contrary at least one hundred eighty (180) calendar days prior to the end
of the Initial Term or any Renewal Term.  The Initial Term and any Renewal Terms
are collectively referred to herein as the “Term.”  You shall be an employee “at
will” whose employment can be terminated at any time subject to this
Agreement.  If either Silvercrest or you elect not to renew the Term of this
Agreement in accordance with this Section 2 and you thereafter continue in
employment with Silvercrest or its affiliates, you shall continue to be employed
on an at-will basis and the terms of such employment and any subsequent
termination of employment shall be subject solely to Silvercrest’s general
employment practices and policies. In the event of a “Change of Control” (as
such term is defined in the Silvercrest TRA) during the Term, the Term
automatically will be extended until the later of (i) the second anniversary of
the Change of Control, or (ii) the scheduled expiration of the then-current
Term.

3.Position and Duties.  You shall have the title of Chief Executive Officer
(“CEO”), reporting directly to the Board of Directors of Silvercrest Asset
Management Group Inc. (the

--------------------------------------------------------------------------------

September 18, 2018

Page 2

“Board”), with the customary duties, responsibilities and authority of a
CEO.  As a Silvercrest employee, you shall devote substantially all of your
working time and attention and use your reasonable best efforts to faithfully
and diligently perform your duties under this Agreement and shall at all times
abide by Silvercrest’s Employee Guidelines and Code of Conduct and Ethics,
copies of which have been delivered to you, as the same may be amended in
writing delivered to you from time to time, provided that in the event of any
direct conflict between such policies and the unambiguous terms of this
Agreement, the terms of this Agreement shall govern and control. Each year
during the Term, the Board will nominate you for re-election as a member of the
Board; provided that, the foregoing shall not be required to the extent
prohibited by legal or regulatory requirements.  You will be located at
Silvercrest’s principal headquarters, currently in New York City, subject to
normal travel requirements.

Notwithstanding the foregoing, you may devote reasonable time to activities such
as supervision of personal investments and activities involving professional,
charitable, civic, educational, religious, and similar types of activities, and
may serve on the board of directors (or comparable governing body), including
any board committees, of no more than two for-profit businesses that do not
compete with Silvercrest, provided such activities do not interfere in any
material way with the business of Silvercrest or violate Silvercrest’s policies.

4.Compensation.

(a)Annual Base Salary.  You will receive an annualized base salary of $700,000,
to be paid semi-monthly (the “Base Salary”). Your Base Salary shall be reviewed
at least annually by the Board or the Compensation Committee thereof (the
“Compensation Committee”).  Based upon such reviews, your Base Salary may be
increased, but shall not be decreased, unless by mutual consent or pursuant to
an across-the-board decrease affecting all senior executives of the Company
equally.  The term “Base Salary” will refer to the Base Salary as so increased
or decreased from time to time.

(b)Annual Bonus.  During the Term, you will be entitled to an annual cash bonus
in an amount determined by the Compensation Committee in a manner consistent
with Silvercrest’s current practice.

(c)Equity and LTIP Grants.  Within ten (10) business days of the date you
execute this Agreement, you will receive an equity award under the Silvercrest
Asset Management Group Inc. 2012 Equity Incentive Plan (the “Equity Plan”) with
a grant date fair market value of $500,000, vesting in annual increments over
three years.  Thereafter, during the Term, commencing with 2019, you will
receive an annual grant under the Equity Plan (or any similar or successor plans
established or maintained by Silvercrest), determined by the Compensation
Committee, in such form as the Committee determines, provided that, it is
acknowledged that the Compensation Committee shall have full discretion to
determine the amount of equity grants, if any, and that the failure by the
Compensation Committee to make a grant of any specific value in any year shall
not be considered Good Reason for purposes of Section 5(d).

(d)Benefits.  You will be entitled to participate in all benefit and perquisite
plans provided to senior executive officers of Silvercrest, subject to and on a
basis consistent with the terms, conditions, and overall administration of such
plans, programs, and arrangements (collectively, the “Benefits”).  Silvercrest
will pay your reasonable legal and compensation

 

--------------------------------------------------------------------------------

September 18, 2018

Page 3

consulting fees for the preparation, review, and negotiation of this Agreement,
not to exceed $15,000 in total.

5.Termination of Employment.  

(a)Termination by Silvercrest or by You.  Silvercrest may terminate your
employment during the Term: (i) without Cause (as defined in the Silvercrest
LPA) by giving you sixty (60) calendar days’ prior written notice, or (ii) for
Cause by giving you written notice setting forth the grounds for the Cause
termination.  You may terminate your employment during the Term by giving
Silvercrest sixty (60) calendar days’ prior written notice; provided that, if
you purport to terminate your employment during the Term for Good Reason (as
defined below), you must give Silvercrest written notice of your intent to
terminate for Good Reason within ninety (90) calendar days of the initial
occurrence of the event or condition that allegedly constitutes Good Reason.  In
the event of termination by notice under the preceding sentence of this Section
5(a), Silvercrest in its discretion may elect a Termination Date (as defined
below) that is earlier than the conclusion of the sixty (60) calendar day notice
period, but the termination shall still be deemed a voluntary termination by you
with Good Reason under this Section.  Silvercrest shall have a right to cure the
event alleged to constitute Good Reason for a period of thirty (30) calendar
days after notice from you of your intention to terminate for Good Reason.  If
Silvercrest fails to cure the event or condition that constitutes Good Reason,
your actual termination of employment must be within thirty (30) calendar days
after the expiration of such thirty (30) day cure period.  For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events
without your written consent: (i) a material diminution in your base
compensation, except as provided in Section 4(a); (ii) a material diminution in
your authority, duties, or responsibilities; (iii) a requirement that you report
to a corporate officer or employee instead of reporting directly to the Board;
(iv) a material diminution in the budget over which you retain authority; (v) a
material change in the geographic location at which you must perform the
services; and (vi) any other action or inaction that constitutes a material
breach by Silvercrest of this Agreement.

(b)Termination of Employment for Any Reason.  In the event of your termination
of employment for any reason, Silvercrest shall pay or provide to you (i) your
Base Salary through the Termination Date, (ii) reimbursement of all previously
incurred business expenses, properly submitted, according to Silvercrest’s
expense reimbursement policy, (iii) benefits payable under Silvercrest’s
employee benefit plans, not including any severance plans, and (iv) except in
cases of termination for Cause, payment of earned but unpaid bonus for any
completed fiscal year, which shall be payable at the time payment is made to
other similarly situated executives of Silvercrest, but in no event later than
two and a half (2½) months after the close of the calendar year of your
Termination Date (the “Accrued Amounts”).

(c)Automatic Termination.  Notwithstanding the provisions of Section 2, your
employment shall automatically terminate upon your death or Disability (as
defined in the Silvercrest LPA). Subject to Section 6, if your employment is
terminated during the Term by reason of your death or Disability, you or your
estate, as the case may be, shall be entitled to the following: (i) payments of
the Accrued Amounts, as soon as reasonably practicable following the date your
employment with Silvercrest and its affiliates terminates (the “Termination
Date”); (ii) payment of an amount equal to the average of the annual bonuses
paid to you for the three fiscal years immediately preceding the year of your
Termination Date (the “Average Bonus”), which shall be payable on the date on
which you (or your beneficiary, in the event of your death) deliver

 

--------------------------------------------------------------------------------

September 18, 2018

Page 4

to Silvercrest an executed and enforceable release as described in Section 6 and
the period for revocation of such release expires, (iii) full vesting of all
time-based equity awards, and (iv) vesting of performance-based awards
immediately upon termination based on actual performance.

(d)Termination Without Cause by Silvercrest or by You for Good Reason.  Subject
to Sections 6, 7, and 23, if during the Term, Silvercrest terminates your
employment without Cause or you terminate your employment for Good Reason, you
shall be entitled to the following payments and benefits:

(i)The Accrued Amounts, payable as soon as reasonably practicable following the
Termination Date.

(ii)A pro rata portion of the amount of annual bonus, if any, you would have
received under Section 4(b) for the year in which your employment terminated, as
determined by the Compensation Committee, but not less than the Average Bonus,
which shall be payable on the date on which you deliver to Silvercrest an
executed and enforceable release as described in Section 6 and the date for
revocation of such release expires, but in no event later than two and a half
(2½) months after the close of the calendar year of your Termination Date.

(iii)A cash amount equal to two times the sum of (A) your Base Salary and (B)
the Average Bonus, paid in substantially equal installments over twenty-four
(24) months following your Termination Date; provided that, if Silvercrest or
its successor terminates your employment without Cause or you terminate your
employment for Good Reason, within one hundred eighty (180) calendar days prior
to or two years after a Change of Control, the amount set forth in this Section
5(d)(iii) (or the remainder of such amount if installment payments have
commenced) shall be paid to you in a single lump sum within ten (10) business
days after the Change of Control, or, if later, the date on which you deliver to
Silvercrest an executed and enforceable release as described in Section 6 and
the date for revocation of such release expires, provided, that if the Change of
Control does not constitute a “change in control event” as defined in Treasury
Regulation § 1.409A-3(i)(5) (or any similar or successor provisions), only the
portion of such amount that does not constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) shall
be paid in a lump sum and the remainder shall be paid in installments in the
same manner as if a Change of Control had not occurred.

(iv)Cash reimbursement of the Silvercrest portion of your COBRA premiums (or an
amount equal to the Silvercrest portion of your COBRA premiums) (sufficient to
cover full family health care) for a period of eighteen (18) months following
the termination of your employment if you elect such COBRA coverage; provided,
however, that any payments or reimbursements for such COBRA premiums that are
subject to Section 409A of the Code of 1986 will be made in accordance with
Treasury Regulation § 1.409A-3(i)(1)(iv) (or any similar or successor
provisions).  Notwithstanding the foregoing, Silvercrest’s obligation to
reimburse described in the preceding sentence shall cease on the date you become
eligible for coverage under another group health plan offered by a new employer
or covered under a group health plan of the employer of your spouse.  Nothing
herein shall be construed to extend the period of time over which COBRA

 

--------------------------------------------------------------------------------

September 18, 2018

Page 5

continuation coverage shall be provided to you or your dependents beyond that
mandated by law.

(v)Cash reimbursement for the cost of six (6) months of senior executive level
outplacement services using a provider selected by you, up to an aggregate cost
of $50,000.

(vi)Full vesting of all time-based equity awards as of your Termination Date.

(vii)Vesting of performance-based awards upon your Termination Date, based on
actual performance.

Silvercrest’s obligations under this Section 5 are subject to your compliance
with Sections 6 and 7 of this Agreement.  

(e)Expiration and Non-Renewal.  Subject to Sections 6 and 7, if the Term of this
Agreement expires due to Silvercrest electing not to renew the Term in
accordance with Section 2, and Silvercrest does not offer you continued
employment in the same or a substantially similar position as, or in a higher
position than, your position on the date of the expiration of the Term, and at a
compensation level that is the same or substantially similar to that in effect
on the date of the expiration of the Term, you shall be entitled to resign from
employment with Silvercrest as of the end of the Term by written notice given
not later than the end of the Term, and such resignation shall be treated as a
resignation for Good Reason under Section 5(d).  If you elect not to resign at
or before the end of the Term, and instead continue employment with Silvercrest
after the end of the Term, and if, after the end of the Term, Silvercrest
terminates your employment without Cause or you terminate your employment for
Good Reason, you shall be entitled to a cash amount equal to the sum of your
Base Salary and the Average Bonus, paid in substantially equal installments over
twelve (12) months following your Termination Date, and subject to compliance
with the terms and restrictions that would have applied under Sections 6 and 7
for a termination during the Term.

(f)Termination by You Without Good Reason or by Silvercrest for Cause.  If,
during the Term, you terminate employment without Good Reason or Silvercrest
terminates your employment for Cause, you shall be entitled to no further
compensation or other benefits under this Agreement except for the Accrued
Amounts.

(g)No Further Obligations.  You shall not be entitled to severance benefits
under any other plan or policy of Silvercrest or its affiliates.  Silvercrest
shall have no obligations to you after your last day of employment following
termination of employment under this Section, except as specifically set forth
in this Agreement or under any applicable plans, programs, or arrangements of
Silvercrest including, without limitation, the Certificate of Incorporation or
By-Laws Silvercrest Asset Management Group Inc., as either may be amended from
time to time, and the Equity Plan and any agreements thereunder.

(h)No Mitigation or Offset.  In the event of any termination of your employment
under this Section 5, you shall be under no obligation to seek other employment
or otherwise mitigate your damages, and there shall be no offset against amounts
due to you under this Agreement on account of any remuneration or benefit
attributable to any subsequent employment obtained by you, except as provided in
Section 5(d)(iv).

 

--------------------------------------------------------------------------------

September 18, 2018

Page 6

6.Release.  Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Amounts shall only be
payable if you deliver to Silvercrest an original, signed release of claims
relating to your employment by Silvercrest or the termination of such employment
occurring up to the release date, in a form substantially the same as
Silvercrest uses for senior executive officers (the “Release”).  Silvercrest
shall deliver the Release to you within ten (10) calendar days of your
Termination Date and you must deliver to Silvercrest an executed and enforceable
Release, and the period for you to revoke the Release must have expired without
your having revoked it, no later than sixty (60) calendar days after your
Termination Date (the “Release Deadline”).  Payment of the amounts described in
Section 5 shall commence no earlier than the date on which you deliver to
Silvercrest and do not revoke an executed and enforceable release as described
herein.  Payment of any severance or benefits that are not exempt from Code
Section 409A shall be delayed until the Release Deadline, irrespective of when
you execute the Release; provided, however, that where your Termination Date and
the Release Deadline occur within the same calendar year, the payment may be
made up to thirty (30) calendar days prior to the Release Deadline, and provided
further that where your Termination Date and the Release Deadline occur in two
separate calendar years, payment may not be made before the later of January 1
of the second year or the date that is thirty (30) calendar days prior to the
Release Deadline.  As part of the Release, you shall affirm that you (i) have
advised Silvercrest, in writing, of any facts of which you are aware that
constitute or might constitute a violation of any ethical, legal, or contractual
standards or obligations of Silvercrest or any affiliate, and (ii) are not aware
of any existing or threatened claims, charges, or lawsuits that you have not
disclosed to Silvercrest.  The Release shall not require you to release your
claim to payments pursuant to Section 5, your right to indemnification and
continued liability insurance coverage as described in Section 10, or your
rights as a shareholder of Silvercrest Asset Management Group Inc. or as a
limited partner of Silvercrest L.P., and shall not impose any restrictive
covenants upon your activities after termination in excess of those set forth in
this Agreement.

7.Non-Solicitation, Confidentiality.  You acknowledge and agree that (i)
Silvercrest’s present and future business relationships with its clients,
employees, vendors, suppliers, and lenders are and will continue to be of a type
which normally continue unless interfered with by others, (ii) any statements or
actions taken by you to induce any client, employee, vendor, supplier, or lender
to terminate, reduce, or not renew any business arrangement with Silvercrest
(unless Silvercrest determines that the termination, reduction, or non-renewal
is in the best interest of Silvercrest) or to enter into any business
arrangement within Silvercrest’s line business with any Person (as defined on
the Silvercrest TRA) other than Silvercrest would cause irreparable harm to
Silvercrest; (iii) the services you are to render to Silvercrest are of a
special character, with a value to Silvercrest the loss of which cannot
adequately be compensated by damages or an action at law; (iv) if you were to
become an employee, adviser, or equity owner of a competing organization, your
new obligations and the products, services, and technology of the competing
organization would be so similar or related to those contemplated by this
Agreement that it would be very difficult for you not to rely on or use
Silvercrest’s Confidential Information.  For purposes of this Section 7, any
reference to Silvercrest shall be deemed to include all affiliates of
Silvercrest.

(a)Non-Solicitation.  Based on the foregoing, during your employment with
Silvercrest and for twenty-four (24) months after your Termination Date, you
will not, individually or through an agent, or on behalf of another, as an
employee, director, owner, partner, member,

 

--------------------------------------------------------------------------------

September 18, 2018

Page 7

sole proprietor, consultant, agent, representative, shareholder, or in any other
manner or capacity whatsoever:

(i)contact, directly or indirectly, any client of Silvercrest for the purpose of
soliciting or inducing such client to terminate, reduce, or not renew its
relationship with Silvercrest;

(ii)accept any business involving or relating to the business of Silvercrest
from any client of Silvercrest, or enter into a business relationship involving
or relating to the business of Silvercrest with any such client (unless approved
by the Board in writing);

(iii)make any statement or take any action that may interfere with Silvercrest’s
business relationship with any client, vendor, supplier, or lender;

(iv)induce or solicit or attempt to induce or solicit any vendor, supplier, or
lender of Silvercrest to terminate, reduce, or not renew its relationship with
Silvercrest; or

(v)solicit or induce any individual then employed by Silvercrest to terminate
such employment, or hire or attempt to hire any individual who is, or was,
within one year prior to your Termination Date, employed, by or associated with
Silvercrest as an employee, independent contractor, or agent.

(b)Confidentiality.  You agree that during your employment with Silvercrest and
thereafter without limitation of time, you will keep confidential and will not
disclose or divulge to any third party, or use for any purpose other than your
performance of duties pursuant to this Agreement, any client data or
information, or any other confidential, proprietary, or secret information of
Silvercrest or its clients, including without limitation information concerning
business plans, financial statements, operating practices and methods, expansion
plans, strategic plans, marketing plans, contracts, client lists, or other
business documents that Silvercrest treats as confidential, in any format
whatsoever (including oral, written, electronic or any other form or medium)
(collectively, “Confidential Information”), which you have access to and become
acquainted with at Silvercrest in your capacity as an employee or
otherwise.  You acknowledge and agree that: (i) Silvercrest has invested, and
continues to invest, substantial time, expense, and specialized knowledge in
developing the Confidential Information; (ii) the Confidential Information
provides Silvercrest with a competitive advantage over others in the
marketplace; and (iii) Silvercrest would be irreparably harmed if the
Confidential Information were disclosed to competitors or made available to the
public.  The following will not constitute Confidential Information for purposes
of this Agreement: (x) information that is already in the public domain or later
becomes publicly available through no fault of you; or (y) information that is,
in your good faith judgment, requested or required to be disclosed pursuant to
any order, law, rule, or regulation applicable to you (provided that you shall
provide the Board with reasonable prior notice of such potential disclosure so
as to allow Silvercrest the opportunity to obtain a protective order), or is
necessary to defend against or assert a claim in connection with this Agreement.

(c)Nondisparagement.  During the Term and at all times thereafter, regardless of
the reason for termination, you agree not to make, repeat, authorize, or permit
any person under your control to make, directly or indirectly, any public
statements (whether oral or written), comments, remarks, or publications of any
type or of any nature, to anyone, including but not limited to the

 

--------------------------------------------------------------------------------

September 18, 2018

Page 8

news media, investors, potential investors, industry analysts, competitors,
strategic partners, vendors, employees (past and present), and customers, which
would defame or disparage the business reputation, practices, or conduct of
Silvercrest or its affiliates (including its products, services or its business
decisions), or their employees, directors or officers, or any of them, at any
time now or in the future.  During the Term and at all times thereafter,
regardless of the reason for termination, Silvercrest agrees that the members of
the Board and senior executive officers will not, directly or indirectly, make,
repeat, authorize or permit any person under its, his or her control to make any
public statements (whether oral or written), comments, remarks, or publications
of any type or of any nature to anyone, including but not limited to the news
media, industry analysts, competitors, strategic partners, vendors, employees
(past and present), and customers, which would defame or disparage your
reputation at any time now or in the future.  Nothing set forth in this Section
7(c) shall be interpreted to prohibit you, Silvercrest or its affiliates, or the
directors, partners, officers and employees of Silvercrest or its affiliates
from making truthful statements (i) when required by law, subpoena or court
order and/or from responding to any inquiry by any regulatory or investigatory
organization, or (ii) in direct rebuttal to a statement made in violation of
this Section 7(c).

(d)Nothing in this agreement shall be construed to prohibit you from reporting
violations of federal or state law or regulations to any governmental agency or
self-regulatory organization, including the Securities and Exchange Commission,
or making other disclosures that are protected under whistleblower or other
provisions of any applicable federal or state law or regulations.  Prior
authorization of Silvercrest is not required to make any such reports or
disclosures, and you are not required to notify Silvercrest that you have made
such reports or disclosures.

8.Change of Control; No Gross-Up.  If a Change of Control occurs and payments
are made under this Agreement, and a final determination is made by legislation,
regulation, or ruling directed to you or Silvercrest, by court decision, or by
independent tax counsel, that the aggregate amount of any payments made to you
under this Agreement and any other agreement, plan, program, or policy of
Silvercrest in connection with, on account of, or as a result of, such Change of
Control (the “Total Payments”) will be subject to an excise tax under the
provisions of Code Section 4999, or any successor section thereof (“Excise
Tax”), the Total Payments shall be reduced (beginning with those that are exempt
from Code Section 409A) so that the maximum amount of the Total Payments (after
reduction) shall be one dollar ($1.00) less than the amount that would cause the
Total Payments to be subject to the Excise Tax; provided, however, that the
Total Payments shall only be reduced to the extent that the after-tax value of
amounts received by you after application of the above reduction would exceed
the after-tax value of the Total Payments received by you without application of
such reduction.  For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, and local income, employment,
and excise taxes applicable to such amount.  In making any determination as to
whether the Total Payments would be subject to an Excise Tax, consideration
shall be given to whether any portion of the Total Payments could reasonably be
considered, based on the relevant facts and circumstances, to be reasonable
compensation for services rendered (whether before or after the consummation of
the applicable Change of Control).  To the extent Total Payments must be reduced
pursuant to this Section, the Total Payments will be reduced in the following
order: (i) first, all cash payments, in the inverse order of payment; (ii)
second, all performance-vested equity

 

--------------------------------------------------------------------------------

September 18, 2018

Page 9

awards, the vesting of which was accelerated by the Change of Control; (iii) all
time-vested equity awards, the vesting of which was accelerated by the Change of
Control; and (iv) all other benefits.

(a)In the event that upon any audit by the Internal Revenue Service, or by a
state or local taxing authority, of the Total Payments, a change is determined
to be required in the amount of taxes paid by, or Total Payments made to, you,
appropriate adjustments will be made under this Agreement such that the net
amount that is payable to you after taking into account the provisions of Code
Section 4999 will reflect the intent of the parties as expressed in Section 5(d)
of this Agreement.  You shall notify Silvercrest in writing of any claim by the
Internal Revenue Service that, if successful, would require payment of an Excise
Tax or an additional Excise Tax on the Total Payments (a “Claim”).  Such
notification shall be given as soon as practicable but no later than thirty (30)
calendar days after you are informed in writing of such Claim and you shall
apprise Silvercrest of the nature of such Claim and the date on which such Claim
is requested to be paid.  You shall not pay such Claim prior to the expiration
of the thirty (30) calendar day period following the date on which you give such
notice to Silvercrest (or such shorter period ending on the date that any
payment of taxes with respect to such Claim is due).  If Silvercrest notifies
you in writing prior to the expiration of such period that it desires to contest
such Claim, you shall: (i) give Silvercrest any information reasonably requested
by Silvercrest relating to such Claim, (ii) take such action in connection with
contesting such Claim as Silvercrest shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such Claim by an attorney reasonably selected by Silvercrest, (iii)
cooperate with Silvercrest in good faith in order to contest effectively such
Claim, and (iv) permit Silvercrest to participate in any proceedings relating to
such Claim; provided, however, that Silvercrest shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold you harmless for any
Excise Tax, additional Excise Tax, or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 8(a), Silvercrest, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings, and conferences with the
taxing authority in respect of such Claim and may, at its sole option, either
direct you to pay the tax claimed and sue for a refund or contest the Claim in
any permissible manner, and you agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one (1) or more appellate courts, as Silvercrest shall
determine, provided, however, that if Silvercrest directs you to pay such Claim
and sue for a refund, Silvercrest shall advance the amount of such payment to
you on an interest-free basis or, if such an advance is not permissible
thereunder, pay the amount of such payment to you as additional compensation,
and shall indemnify and hold you harmless from any Excise Tax, additional Excise
Tax, or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or additional compensation.  Silvercrest
shall reimburse any fees and expenses provided for under this Section 8(a) on or
before the last day of your taxable year following the taxable year in which the
fee or expense was incurred, and in accordance with the other requirements of
Code Section 409A and Treasury Regulation § 1.409A-3(i)(1)(v) (or any similar or
successor provisions).  If Silvercrest either elects not to contest the Claim,
or is unsuccessful in contesting the Claim, Silvercrest shall indemnify and hold
you harmless from any Excise Tax, additional Excise Tax, or income tax
(including interest or penalties with respect thereto) imposed with respect to
such Claim.

 

--------------------------------------------------------------------------------

September 18, 2018

Page 10

(b)If, after the receipt by you of an amount advanced or paid by Silvercrest
pursuant to Section 8(a) above, you become entitled to receive any refund with
respect to such Claim, you shall (subject to Silvercrest’s complying with the
requirements of Section 8(a)) promptly pay to Silvercrest the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by you of an amount advanced by
Silvercrest pursuant to Section 8(a), a determination is made that you shall not
be entitled to any refund with respect to such Claim and Silvercrest does not
notify you in writing of its intent to contest such denial of refund prior to
the expiration of sixty (60) calendar days after such determination, then such
advance shall be forgiven and shall not be required to be repaid.

9.Compensation Recovery Policy.  Notwithstanding any provision in this Agreement
to the contrary, payments under this Agreement will be subject to any
Compensation Recovery Policy established by Silvercrest and amended from time to
time, provided that such Compensation Recovery Policy is either adopted by
Silvercrest in compliance with any applicable law or regulations, or is
applicable to all senior executives of Silvercrest.

10.Indemnification and Insurance.  During the Term and at all times thereafter,
regardless of the reason for termination, Silvercrest shall indemnify, protect,
defend and save you harmless from and against any threatened, pending,
contemplated or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, in which you are made a party by reason of the
fact that you are or were an officer, employee or agent of Silvercrest, or any
judgment, amount paid in settlement (with the consent of Silvercrest), fine,
loss, expense, cost, damage and reasonable attorneys’ fees incurred by reason of
the fact that you are or were an officer, employee or agent of Silvercrest;
provided, however, that you acted in good faith and in a manner you reasonably
believed to be in the best interests of Silvercrest, and with respect to any
criminal action or proceeding, had no reasonable cause to believe your conduct
was unlawful.  You also shall be indemnified under the governing instruments of
Silvercrest and its affiliates, including the Articles of Incorporation and
By-Laws of Silvercrest Asset Management Group Inc., and covered by directors’
and officers’ liability insurance policies that are the same as or equivalent to
those Silvercrest currently carries for its current directors and active senior
executive officers.

11.Modification and Waiver of Breach.  No waiver or modification of this
Agreement shall be binding unless it is in writing, signed by the parties
hereto.  No waiver of a breach hereof shall be deemed to constitute a waiver of
a further breach, whether of a similar or dissimilar nature.

12.Assignment.  This Agreement is personal in nature and shall be binding upon
and inure to the benefit of any successor of Silvercrest and any such successor
shall thereafter be deemed substituted for Silvercrest under the terms of this
Agreement for all subsequent purposes, but this Agreement shall not otherwise be
assignable by either party.  As used herein, “successor” shall include any
person, firm, corporation, or other business entity which at any time, whether
by merger, liquidation, purchase, or otherwise, acquires substantially all of
the business of Silvercrest, provided that such successor either expressly
assumes, or by operation of law is bound by, all of the terms of this Agreement.

13.Notice.  Any notice, request, demand, or other communication required or
permitted to be given hereunder shall be in writing and personally delivered or
sent by registered or certified mail, return receipt requested, or by a
facsimile or electronic communication followed by a confirmation letter sent by
registered or certified mail, return receipt requested, addressed as follows:



 

--------------------------------------------------------------------------------

September 18, 2018

Page 11

To Silvercrest:

Silvercrest Asset Management Group LLC
1330 Avenue of the Americas, 38th Floor
New York, NY 10019

 

Attention:  Office of the General Counsel
Tel:  212-649-0623
Fax:  212-649-0625

 

To you:

Richard R. Hough III

327 Branch Avenue

Little Silver, NJ 07739

 

(or by hand if you are still on Silvercrest premises).

Silvercrest or you may, at any time, by notice to the other parties, designate
another address for service of notice on such party.  When the letter,
facsimile, or electronic communication is dispatched as provided for above, the
notice shall be deemed to be made when the addressee receives the letter,
facsimile, or electronic communication, or within three (3) business days after
it is sent, whichever is earlier.

14.Partial Invalidity.  If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision shall thereupon be deemed (i) modified
only to the extent necessary to render it valid, or (ii) not applicable to given
circumstances, or (iii) excised from this Agreement, as the situation may
require, and this Agreement shall be construed and enforced as if such provision
had been included herein as so modified in scope or application, or had not been
included herein, as the case may be.

15.Construction of Agreement.  This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof and
thereof, superseding all negotiations, prior discussions, and preliminary
agreements, written or oral, except that all terms and provisions of this
Agreement are subject to the terms and provisions of the Silvercrest LPA, the
Silvercrest TRA, the Exchange Agreement dated June 26, 2013, and the Resale and
Registration Rights Agreement dated June 26, 2013.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party. All references in this Agreement to the foregoing agreements
shall refer to the terms of such agreements as in effect on the date of this
Agreement, and shall not include any amendments to any of such agreements that
are materially adverse to you unless consented to by you in writing.

16.Captions and Headings.  The captions and paragraph headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

17.Governing Law.  THIS AGREEMENT AND ALL ISSUES RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE, REMEDIATION, AND ENFORCE-MENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE,
NOTWITHSTANDING ANY CHOICE‑OF‑LAWS DOCTRINES OF SUCH JURISDICTION OR ANY OTHER
JURISDICTION WHICH ORDINARILY WOULD CAUSE THE SUBSTANTIVE LAW OF

 

--------------------------------------------------------------------------------

September 18, 2018

Page 12

ANOTHER JURISDICTION TO APPLY, WITHOUT THE AID OF ANY CANON, CUSTOM, OR RULE OF
LAW REQUIRING CONSTRUCTION AGAINST THE DRAFTSMAN.

18.Dispute Resolution.  If a dispute arises between us in connection with this
Agreement or a disagreement regarding the interpretation of any provision hereof
or any document or instrument delivered in connection herewith (a “Dispute”), we
shall use the procedure set forth herein in good faith prior to pursuing other
available judicial or non-judicial remedies.  A meeting shall be held between us
within five business days after written notice of a Dispute from one of us to
the other.  The meeting shall be attended by a representative of each party
having decision making authority regarding the Dispute to attempt in good faith
to negotiate a resolution of the Dispute.  If no such resolution is negotiated,
the matter shall be resolved by arbitration in New York City before a single
arbitrator under JAMS/Endispute’s Comprehensive Arbitration Rules and Procedures
in effect at the time of filing of the demand for arbitration.  Notwithstanding
the foregoing, the arbitrator shall, to the extent necessary, modify the
applicable arbitration rules and procedures to provide for fair and adequate
discovery to be permitted by the parties to the Dispute under the
circumstances.  Such award shall be final and binding upon the parties and may
be entered in any court of competent jurisdiction.  If at any time
JAMS/Endispute or the applicable arbitration rules and procedures shall cease to
exist, we shall negotiate in good faith to provide for appropriate substitutes
and make any necessary modifications to this Section 18.  The parties hereby
waive their respective rights to trial by jury.  Notwithstanding the foregoing,
this Section 18 shall not preclude either party from pursuing a court action for
the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 18.  Silvercrest and you agree to keep the outcome of, and all
documents, meetings, and proceedings related to such arbitration or resolution
strictly confidential, except to the extent required by law, subpoena or court
order and/or from responding to any inquiry by any regulatory or investigatory
organization.  

19.Injunctive Relief.  You hereby acknowledge that Silvercrest would suffer
irreparable injury if the provisions of Section 6 hereof, which shall survive
the termination of your employment, were breached and that Silvercrest’s
remedies at law or in Dispute resolution would be inadequate in the event of
such breach.  Accordingly, you hereby agree that any such breach or threatened
breach may, in addition to any and all other available remedies, be
preliminarily enjoined in any court of competent jurisdiction by Silvercrest
without having to prove the inadequacy of the available remedies at law.

20.Costs.  Silvercrest will be responsible for expenses it incurs and you will
be responsible for expenses you incur in connection with any dispute pertaining
to the provisions or the enforcement thereof; such expenses shall include, but
not be limited to, legal and other professional fees and out-of-pocket
disbursements.  The expenses of arbitration, including filing fees and the fee
and expenses of the arbitrator, shall be divided equally between us.
Notwithstanding the foregoing, the arbitrator shall have the authority, in his
discretion, to award the prevailing party all or a portion of such party’s
expenses, including fees and disbursements of legal counsel.

21.Limited Partnership Agreement.  Nothing in this Agreement shall diminish any
of your obligations as Limited Partner thereunder.

 

--------------------------------------------------------------------------------

September 18, 2018

Page 13

22.Acceptance and Representations.

(a)You represent that you have been or have had the opportunity to be
represented by counsel of your choice in connection with the negotiation and
execution of this Agreement.

(b)You represent and warrant that, to the best of your knowledge, (i) you have
not breached and will not, in furtherance of this Agreement, on behalf of
Silvercrest or in the course of your employment by Silvercrest, breach any
legal, regulatory, contractual, or other obligation to preserve the
confidentiality of any information, client lists, trade secrets, or other
confidential information, or refrain from competing or interfering with any
prior employer’s business, and (ii) that neither the execution of this agreement
nor the performance by you of your obligations hereunder will conflict with,
result in a breach of, or constitute a default under, any obligation to which
you are a party or to which you may be subject, except any deferred compensation
agreement(s) that may result in a forfeiture of deferred compensation.  Further,
you agree that in performing your obligations hereunder, except for the
Permitted Client Information, you will not use or disclose any prior employer’s
or any other person or entity’s (other than Silvercrest’s) confidential
information and will rely solely on your generalized knowledge and skill, the
resources to be provided to you by Silvercrest, and information that is readily
ascertainable by proper means, is generally known to others in the industry, or
is otherwise unprotected by law.

23.Code Section 409A.  This Agreement is intended to comply with Code Section
409A and the interpretative guidance thereunder, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be administered accordingly.  This Agreement shall be
construed and interpreted with such intent.  Each payment under Section 5 of
this Agreement or any Benefit Plan is intended to be treated as one of a series
of separate payments for purposes of Code Section 409A and Treasury Regulation §
1.409A-2(b)(2)(iii).  Any payment under Section 5 that is subject to Code
Section 409A will not be made before the date that is six (6) months after the
Termination Date or, if earlier, the date of your death (the “Six-Month Delay
Rule”) if you are a Specified Employee (as defined below) as of your termination
of employment.  Payments to which you otherwise would be entitled during the
first six months following your termination of employment (the “Six-Month
Delay”) will be accumulated and paid on the first day of the seventh month
following your termination of employment.  Notwithstanding the Six-Month Delay
Rule, to the maximum extent permitted under Code Section 409A and Treasury
Regulation § 1.409A-1(b)(9)(iii) (or any similar or successor provisions),
during the Six-Month Delay and as soon as practicable after satisfaction of
Section 13 of this Agreement, Silvercrest will pay you an amount equal to the
lesser of (A) the total severance scheduled to be provided under Section 5
above, or (B) two times the lesser of (1) the maximum amount that may be taken
into account under a qualified plan pursuant to Code Section 401(a)(17) for the
year in which Your termination of employment occurs, and (2) the sum of your
annualized compensation based upon the annual rate of pay for services provided
to Silvercrest for the taxable year of preceding the taxable year in which your
termination of employment occurs; provided that amounts paid under this sentence
will count toward, and will not be in addition to, the total payment amount
required to be made to you by Silvercrest under Section 10 above.  For purposes
of this Agreement, the term “Specified Employee” has the meaning given to that
term in Code Section 409A and Treasury Regulation § 1.409A-1(i) (or other
similar or successor provisions).  Silvercrest’s “specified employee
identification date” (as described in Treasury Regulation § 1.409A-1(i)(3) or
any similar or successor provisions) will be December 31 of each year, and

 

--------------------------------------------------------------------------------

September 18, 2018

Page 14

Silvercrest’s “specified employee effective date” (as described in Treasury
Regulation § 1.409A-1(i)(4) or any similar or successor provisions) will be
April 1 of each succeeding year.  For purposes of this Agreement, your
employment with Silvercrest and its affiliates shall be deemed to be terminated
when you have a “separation from service” within the meaning of Code Section
409A, and references in this Agreement to Termination Date shall be deemed to
refer to such a separation from service.

24.Survival.  Sections 5(e), 6, 7, 8, 9, 10, 17, 18, 19, and 23 of this
Agreement shall survive the expiration or termination of this Agreement.

If the foregoing correctly sets forth our agreement with respect to the matters
herein contained, kindly execute a copy of your letter agreement and return it
to the undersigned whereupon it shall be a binding agreement among us.

 

SILVERCREST ASSET MANAGEMENT GROUP LLC


By: /s/ David J. Campbell

Name:    David J. Campbell

Title:    General Counsel

 

Agreed to as of the day and year first above written:

 

     /s/ Richard R. Hough, III

      Richard R. Hough, III

 

 

 

 